Substantial evidence supports the finding that petitioner had retaliated against Mosquera for her refusal to convince another employee, her nephew, to drop his discrimination complaint against petitioner, and for her statement to petitioner that she would be a witness for her nephew (see Matter of CUNY-Hostos Community Coll, v State Human Rights Appeal Bd., 59 NY2d 69, 75 [1983]). We reject petitioner’s contention that Mosquera’s claim must fail simply because her nephew’s complaint was ultimately found to be without merit (see Modiano v Elliman, 262 AD2d 223 [1st Dept 1999]). Indeed, there is substantial evidence that Mosquera reasonably believed that her nephew was fired for discriminatory reasons and that she was entitled to the protections of the Human Rights Law (see id.).
We have considered petitioner’s remaining arguments, including its contention that Mosquera was terminated for nondiscriminatory reasons, and find them unavailing. Concur — Tom, J.E, Andrias, Saxe, DeGrasse and Manzanet-Daniels, JJ.